DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2020 has been entered.

Response to Amendment / Arguments
Applicant’s arguments with respect to claim(s) rejected under 35 USC 102 / 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 7-11,14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brochu (US 2013/0166965 A1) in view of “A SOA-based Middleware Concept for In-vehicle Service Discovery and Device Integration,” hereinafter “Eichhorn”.

Regarding claim 1, Brochu discloses: A method, comprising: 
receiving an action request message generated by a first device, wherein the action request message includes unique identifying information associated with the first device; 
Refer to at least the personal computing device 1200 and remote control client 250 in FIG. 2 of Brochu as a form of claimed first device; network enabled controllers as a form of claimed second device. 
Refer to at least [0032], [0045], [0049], [0118], and [0162] of Brochu with respect to the remote control client sending a request associated with a controller on the private network. The request includes information identifying the remote control client.
searching a valid user equipment database for information in a record corresponding to the identifying information associated with the first device, wherein the information in the record corresponding to the unique identifying information associated with the first device includes private destination information corresponding to a second device, wherein the second device is managed by a private communication network; and 
Refer to at least FIG. 9, [0088], [0102], [0149]-[0150], and [0163] of Brochu with respect to accessing mapping information for translating the request to one bound for the controller on the private network. 
forwarding the action request message according to the destination information corresponding to the second device.
Refer to at least [0170] of Brochu with respect to directing the request to the controller.
and wherein the action request message does not include information that identifies the second device. However, Brochu in view of Eichhorn discloses: and wherein the action request message does not include information that identifies the second device.
Refer to at least Fig. 3 on page 665 of Eichhorn with respect to client A providing keys for respective services without addressing or identifying the services in its request. The client wants to get information on all the services it can use and is allowed to use.
The teachings of Brochu mention use of any suitable encryption key and controllers generally (refer to at least [0132] and [0194] of Brochu), while the teachings of Eichhorn concern vehicular controllers and access control. Further, Eichhorn comprises an IPv4 addressing scheme (i.e., the first paragraph on page 664).
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to combine the teachings of Brochu and Eichhorn to apply to implement a gateway for UE access to vehicular systems and key-based access control for at least the purpose of allowing for secure remote access and manipulation of services in a secure manner (i.e., via a secure gateway and its associated private network). Further, it is noted that the substitution of one known element for another (i.e., the type of services associated with the controller) would have yielded predictable results to one of ordinary skill in the art at the time (remote access control for a vehicular network rather than a home network).

Regarding claim 2, Brochu-Eichhorn discloses: The method of claim 1 wherein the destination information corresponding to the second device includes a network address uniquely corresponding to the second device.
Refer to at least [0049] and [0118] of Brochu with respect to identifiers associated with the controller. 

The method of claim 1 wherein the unique identifying information associated with the first device includes security credentials.
Refer to at least [0020] and [0118] of Brochu with respect to information identifying the personal computing device / remote control client.

Regarding claim 4, Brochu-Eichhorn discloses: The method of claim 3 wherein the security credentials include an encryption key.
Refer to at least Fig. 3 of Eichhorn with respect to keys which are provided. 
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 7, Brochu-Eichhorn discloses: The method of claim 1 wherein the action request message includes information to cause the second device to transition from a data-idle state to a data-connected state.
Refer to at least [0034], [0085], [0079], and [0104] of Brochu with respect to exemplary commands issuable to the controller.

Regarding claim 8, Brochu-Eichhorn discloses: The method of claim 3 further comprising using the security credentials of the first device to implement a secure data session from the first device.
Refer to at least [0132] of Brochu with respect to encrypting messages between the remote control client and the controller.

Regarding independent claim 9, it is substantially similar to independent claim 1 above, but further concerns multiple messages for multiple controllers. As such, claim 9 is rejected for substantially the same reasons as claim 1 (i.e., the citations, and further in view of at least FIG. 

Regarding claims 10-11, they are substantially similar to claims 2-3 above, and are therefore likewise rejected.

Regarding independent claim 14, it is substantially similar to elements of independent claims 1 and 9 above, and is therefore rejected for substantially the same reasons (i.e., the citations).

Regarding claims 15-17 and 20, they are substantially similar to claims 2-4 and 7, and are therefore likewise rejected.

Claims 5-6, 12-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brochu-Eichhorn as applied to claims 1-4, 7-11,14-17, and 20 above, and further in view of Guba (US 20040135670 A1).

Regarding claim 5, Brochu-Eichhorn disclose: The method of claim 4 wherein the encryption key is a first encryption key that corresponds to [services].
Refer to at least section IV.A and Fig. 3 of Eichhorn with respect to a client and their respecting key or keys. 
Brochu-Eichhorn does not specify: [the first encryption key corresponding] to user-centric wireless communication services of a vehicle; and wherein the first encryption key is used to access the user-centric wireless communication services from the second device and wherein the first encryption key cannot be used to access manufacturer-centric wireless communication services from the second device. However, Brochu-Eichhorn in view of Guba discloses: [the first encryption key corresponding] to user-centric wireless communication services of a vehicle; and wherein the first encryption key is used to access the user-centric wireless communication services from the second device and wherein the first encryption key cannot be used to access manufacturer-centric wireless communication services from the second device.
Refer to at least [0025] of Guba with respect to different access rights and associated vehicle keys, including a manufacturer key and different user keys. 
The teachings of Brochu-Eichhorn concern various vehicle services associated with different access control privileges (i.e., sections I and IV of Eichhorn). Accordingly, they are considered to be combinable with the teachings of Guba which concern having different user and manufacturer keys for access control. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Brochu-Eichhorn to further include support for manufacturer key and additional user key permissions for at least the reasons suggested in IV of Eichhorn (i.e., that there need to be services which are not accessible to everyone for safety reasons). Further, the substitution of one known element for another (i.e., additional keys and permissions) would have yielded predictable results (Eichhorn already has support for multiple keys as per at least Fig. 3) to one of ordinary skill in the art at the time.

Regarding claim 6, it is rejected for substantially the same reasons as claim 5 above (i.e., the citations; it would have been obvious for substantially the same reasons).

Regarding claims 12-13, they are substantially similar to claims 5-6 above, and are therefore likewise rejected.

Regarding claims 18-19, they are substantially similar to claims 5-6 above, and are therefore likewise rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432